DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Acknowledgement is made that the instant application is a continuation of application 16/550451, filed on 8/26/2019, which is a continuation of application 15/828523, filed on 12/1/2017, which is a continuation of application 13/812844, filed on 1/28/2013, which is a national stage entry of PCT/EP2011/059831, filed on 6/14/2011, which claims priority from US provisional application 61/426275, filed on 12/22/2010, US provisional application 61/418214, filed on 11/30/2010, US provisional application 61/382151, filed on 9/13/2010, and US provisional application 61/370940, filed on 8/5/2010.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the term "high" in line 2 is a relative term which renders the claim indefinite. The term "high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the frequency of the internal dynamic modes of the metrology frame is rendered indefinite by the relative term “high” since the specification does not provide a standard for determining what constitutes a high frequency and one of ordinary skill in the art would not have been able to determine the scope of the limitation. For the purposes of examination, the claim limitation is being interpreted as meaning the metrology frame is constructed and/or arranged to have internal dynamical modes having frequency range. Thus, claim 18 is rejected as being indefinite. Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 13 of U.S. Patent No. 9,864,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patented claims, which further require an alignment sensor mounted on the second frame and a position sensor to measure a position of a substrate stage relative to the second frame.
Regarding claim 4, claim 3, claim 13 of patent 279 recites an imprint lithography apparatus (claim 1, col. 65, line 8), comprising: 
a base frame (claim 1, col. 65, line 9); 
a metrology frame (claim 1, col. 65, lines 10-11); 
an imprint lithography template arrangement in connection with the base frame or the metrology frame via a release compensation actuator, the release compensation actuator configured to impart a force responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement (claim 1, col. 65, lines 12-18, claim 3, col. 65, lines 27-29, claim 13, col. 66, lines 13-15, the language “configured to impart a force responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement” is functional language, and the recited structure of the release compensation actuator connected between the frame and the imprint lithography template arrangement can be configured to perform the recited function).
Regarding claim 5, claim 3, claim 13 of patent 279 recites further comprising a kinematic coupling to couple the imprint lithography template arrangement with the base frame or metrology frame (claim 1, col. 65, lines 10-18).
Regarding claim 6, claim 4 of patent 279 recites wherein the kinematic coupling is located in series with the release compensation actuator (claim 4, col. 65, lines 30-34).
Regarding claim 7, claim 5 of patent 279 recites wherein a point of connection of the release compensation actuator is on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling (claim 5, col. 65, lines 35-40).
Regarding claim 8, claim 4 of patent 279 recites wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame (claim 4, col. 65, lines 30-34).
Regarding claim 9, claim 3 of patent 279 recites wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement (claim 3, col. 65, lines 27-29).
Regarding claim 10, claim 6 of patent 279 recites wherein the release compensation actuator extends through the metrology frame (claim 6, col. 65, lines 41-42).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,864,279 in view of Loopstra et al. (US PGPub 2001/0013925, Loopstra hereinafter).
Regarding claim 11, claim 3 of patent 279 does not appear to explicitly recite further comprising a heat shield to shield the metrology frame.
Loopstra discloses a heat shield to shield a metrology frame (Fig. 6, paras. [0070]-[0073], heat shields 700 and 800 are positioned between unit 600 and metrology frame MF).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a heat shield to shield the metrology frame as taught by Loopstra in the apparatus as recited by patent 279 since including a heat shield to shield the metrology frame is commonly used to prevent measurement errors due to temperature deviations by limiting the absorption of heat by the metrology frame (Loopstra, paras. [0009]-[0010], [0070]-[0073]). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 


Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Kasumi (US PGPub 2010/0052217).
Regarding claim 4, Kasumi discloses an imprint lithography apparatus (Figs. 1-3, 5-6, 11-13, 17), comprising: 
a base frame (Figs. 1-3, 5-6, 11-13, 17, surface plate 301); 
a metrology frame (Figs. 1-3, 5-6, 11-13, 17, frame 302); 
an imprint lithography template arrangement (Figs. 1-3, 5-6, 11-13, 17, paras. [0036], mold MP) in connection with the base frame or the metrology frame via a release compensation actuator (Figs. 1-3, 5-6, 11-13, 17, paras. [0038], [0060], [0071], [0073]-[0077], [0106], mold pressing mechanism 10 includes first mold driving device 102, pressure control system 90, and second mold driving device 105 are between the frame 302 and mold MP), the release compensation actuator configured to impart a force responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement (Figs. 1-3, 5-6, 11-13, 17, paras. [0038], [0060], [0071], [0073]-[0077], [0106], the language “configured to impart a force responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement” is functional language, and the structure of the mold pressing mechanism 10 including first mold driving device 102, pressure control system 90, and second mold driving device 105 between the frame 302 and mold MP are configured to perform the recited function).
Regarding claim 10, Kasumi discloses wherein the release compensation actuator extends through the metrology frame (Figs. 1, 13, and 17, para. [0038], [0049], [0060], [0071], [0073]-[0077], [0106], the mold pressing mechanism with first mold driving device 102, second mold driving device 105, pressure control system 90, includes a motor 109 with ball screw extending through frame 302). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasumi as applied to claim 4 above, and further in view of Sreenivasan et al. (US PGPub 2004/0008334, Sreenivasan hereinafter).
Regarding claim 5, Kasumi does not appear to explicitly describe further comprising a kinematic coupling to couple the imprint lithography template with the base frame or metrology frame. 
Sreenivasan discloses a kinematic coupling to couple the imprint lithography template with the base frame or metrology frame (Figs. 1, 4-9, paras. [0062], [0073]-[0075], the flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a kinematic coupling to couple the imprint lithography template with the base frame or metrology frame as taught by Sreenivasan in the apparatus as taught by Kasumi since including a kinematic coupling to couple the imprint lithography template with the base frame or metrology frame is commonly used to provide a mounting structure that prevents lateral motion and twisting motion of the template surface while also reducing particle generation (Sreenivasan, para. [0075]). 
Regarding claim 6, Kasumi does not appear to explicitly describe wherein the kinematic coupling is located in series with the release compensation actuator.
Sreenivasan discloses wherein the kinematic coupling is located in series with the release compensation actuator (Figs. 1 and 4-11, paras. [0062], [0070], [0073]-[0078], actuators 3134 are arranged in series with the flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the kinematic coupling is located in series with the release compensation actuator as taught by Sreenivasan in the apparatus as taught by Kasumi since including wherein the kinematic coupling is located in series with the release compensation actuator is commonly used to provide an imprint apparatus with well-controlled movement of the template towards and away from the substrate while providing a mounting structure that prevents lateral motion and twisting motion of the template surface and that reduces particle generation (Sreenivasan, para. [0075]).
Regarding claim 7, Kasumi does not appear to explicitly describe wherein a point of connection of the release compensation actuator in on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling.
Sreenivasan discloses wherein a point of connection of the release compensation actuator in on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling (Figs. 1 and 4-11, paras. [0062], [0070], [0073]-[0078], actuators 3134 are arranged on a side opposite of template 3700 from the flexure joints 3162 of second flexure member 3128).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein a point of connection of the release compensation actuator in on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling as taught by Sreenivasan in the apparatus as taught by Kasumi since including wherein a point of connection of the release compensation actuator in on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling is commonly used to provide an imprint apparatus with well-controlled movement of the template towards and away from the substrate while providing a mounting structure that prevents lateral motion and twisting motion of the template surface and that reduces particle generation (Sreenivasan, para. [0075]).
Regarding claim 8, Kasumi does not appear to explicitly describe wherein a point of connection of the release compensation actuator is linked to a point of 
Sreenivasan discloses wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame (Figs. 1 and 4-11, paras. [0062], [0070], [0073]-[0078], actuators 3134 are connected to ring 3124, which connects with the flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128. The flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128 provide selectively constrained mounting of the template 3700 to support 3910).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame as taught by Sreenivasan in the apparatus as taught by Loopstra since including wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame is commonly used to provide an imprint apparatus with well-controlled movement of the template towards and away from the substrate while providing a mounting structure that prevents lateral motion and twisting motion of the template surface and that reduces particle generation (Sreenivasan, para. [0075]).



Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasumi as applied to claim 4 above, and further in view of Kasumi (US PGPub 2005/0064054, Kasumi 054 hereinafter).
Regarding claim 10, Kasumi does not appear to explicitly describe wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement.
Kasumi 054 discloses wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement (Figs. 1, 7, paras. [0054], [0083], bellows 42 prevents vibrations being transmitted between chamber 41 and stage surface table 26 having main frame 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement as taught by Kasumi 054 in the apparatus as taught by Kasumi since including wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement is commonly used to prevent the transmission of vibrations from the base to the imprint lithography apparatus. 
 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasumi as applied to claim 4 above, and further in view of Loopstra et al. (US PGPub 2001/0013925, Loopstra hereinafter).
Regarding claim 11, Kasumi does not appear to explicitly describe a heat shield to shield the metrology frame.
Loopstra discloses a heat shield to shield the metrology frame (Fig. 6, paras. [0070]-[0073], heat shields 700 and 800 are positioned between unit 600 and metrology frame MF).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a heat shield to shield the metrology frame as taught by Loopstra in the apparatus as taught by Kasumi since including a heat shield to shield the metrology frame is commonly used to prevent measurement errors due to temperature deviations by limiting the absorption of heat by the metrology frame (Loopstra, paras. [0009]-[0010], [0070]-[0073]). 


Allowable Subject Matter
Claims 12-17 and 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base 
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kasumi (US PGPub 2010/0052217) discloses an imprint lithography apparatus (Figs. 1-3, 5-6, 11-13, 17), comprising: a base frame (Figs. 1-3, 5-6, 11-13, 17, surface plate 301); a metrology frame (Figs. 1-3, 5-6, 11-13, 17, frame 302); an imprint lithography template arrangement (Figs. 1-3, 5-6, 11-13, 17, paras. [0036], mold MP) in connection with the base frame or the metrology frame (Figs. 1-3, 5-6, 11-13, 17, paras. [0038], [0060], [0071], [0073]-[0077], [0106], mold pressing mechanism 10 includes first mold driving device 102, pressure control system 90, and second mold driving device 105 are between the frame 302 and mold MP), but Kasumi does not teach or render obvious the imprint lithography template arrangement being movable between a first configuration 
Takeuchi (US Patent No. 4,360,266) discloses controlling the pressure in chambers of a casing to selectively deform a diaphragm connected with a template to permit the template to contact a substrate (Figs. 1-4, col. 3, lines 33-61, col. 4, lines 6-35, lines 46-68, col. 5, lines 17-58), but Takeuchi does not teach or suggest the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement and does not teach or suggest moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template 
Okada (US Patent No. 6,459,474) discloses an interval setting structure to adjust the spacing between a mask and workpiece (Figs. 5-6, col. 8, lines 52-67, col. 9, lines 1-20), but Okada does not teach or suggest the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement and does not teach or suggest moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate.
Chung et al. (US PGPub 2004/0219249) discloses a carrier unit with a flange that comes into contact with a housing when an imprint mold is not in contact with a substrate (Figs. 1-5, paras. [0030]-[0038]), but Chung et al. does not teach or render obvious the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882